808 F.2d 757
James MESSER, Jr., Petitioner-Appellant,v.Ralph KEMP, Warden, Georgia Diagnostic and ClassificationCenter, Respondent- Appellee.
No. 86-8506.
United States Court of Appeals,Eleventh Circuit.
Jan. 5, 1987.

Howard Manchel, Robert L. McGlasson, Atlanta, Ga., for petitioner-appellant.
Mary Beth Westmoreland, Asst. Atty. Gen., William B. Hill, Sr. Asst. Atty. Gen., Atlanta, Ga., for respondent-appellee.
Appeal from the United States District Court for the Northern District of Georgia.
Prior Opinion:  794 F.2d 572, 573.
Before RONEY, Chief Judge, GODBOLD, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges.

ON SUA SPONTE RECONSIDERATION
BY THE COURT:

1
A majority of the judges in active service have voted in favor of rehearing en banc the application for certificate of probable cause and motion for stay of execution.  The order dated September 5, 1986, 801 F.2d 404, denying rehearing and rehearing en banc previously entered has been VACATED by a prior order.


2
IT IS ORDERED that this case shall be heard by this court sitting en banc, with oral argument, on a date hereafter to be fixed.  In addition to briefing the issues on the application for certificate of probable cause, the parties are requested to address the merits of the issues which would be presented if a certificate of probable cause were issued, and the jurisdiction of the court to hear this matter en banc.  The clerk will specify a schedule for filing en banc briefs.